In an action to recover damages for medical malpractice, the defendant Martin J. Frankel appeals from an order of the Supreme Court, Queens County (Dye, J.), dated May 24, 1996, which denied his motion for summary judgment dismissing the complaint as time-barred.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court did not err in concluding that the continuous treatment doctrine tolled the 2½-year Statute of Limitations for claims sounding in medical malpractice (see, CPLR 214-a). Here, the “continuing trust and confidence” which underlies the doctrine (Richardson v Orentreich, 64 NY2d 896, 898) did not end when the appellant referred the plaintiff to a radiologist in order to have a mammography performed for diagnostic purposes. The radiologist’s findings were disclosed only to the appellant, who reviewed and evaluated the findings and informed the plaintiff of the results of the mammography approximately one month after the test. Under these circumstances, the court properly concluded that the plaintiff remained under the appellant’s care and treatment while she was awaiting the mammography results (see, Young v New York City Health & Hosps. Corp., 238 AD2d 174; Bartolo v Monaco, 202 AD2d 535; Miller v Rivard, 180 AD2d 331; cf., Robertson v Bozza & Karafiol, 242 AD2d 613 [decided herewith]). Miller, J. P., Copertino, Krausman and Florio, JJ., concur.